Citation Nr: 1740804	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in United States Army from November 1996 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims folder. 


FINDINGS OF FACT

1. The Veteran was diagnosed with sarcoidosis in 2007.

2. The Veteran's sarcoidosis did not manifest in active duty service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of such pre-existing matter during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including sarcoidosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Board must also account for the evidence it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted for a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  

Background

The Veteran contends that his sarcoidosis began in or was otherwise related to his military service.  In 1998, the Veteran was given an anthrax vaccination in preparation of his deployment overseas.  His knee was later injured in a training accident prior to deployment, leading to his early discharge from service.  

The Veteran's service treatment records (STRs) are associated with the record and appear complete.  In March 2000, his STRs show he received an anthrax immunization.  

During his second week of boot camp in November 1996, the Veteran was seen for swollen glands, a sore throat, and congestion.  In April 1997, the Veteran's STRs show he was treated for a runny nose, cough, and sore throat.  His lungs were clear, and he was given common over-the-counter remedies.  In November 1997, he was seen for coughing up yellow phlegm.  In February 1998, he was seen for congestion and a sore throat.  In October 1998, STRs show the Veteran was treated for fever-like symptoms, including diarrhea, chills, and congestion, described as pharyngitis.   It appears he was prescribed short-term medication.  His medical board screen for exiting service due to his knee injury indicates treatment for folliculitis, ringworm, hair loss, and sore throat.  His STRs, as well as later medical records, indicate the Veteran smoked cigarettes during and after service.   

The Veteran was honorably discharged in January 2001.  Thereafter, a number of disability claims were initiated in 2003, some of which contain evidence relevant to the claim of sarcoidosis.  In 2003, the Veteran claimed he was exposed to asbestos while working in the motor pool.  A VA examination was performed, and X-ray reports indicated the Veterans lungs were clear with no active disease present.  In May 2006, the Veteran was seen and his lungs were noted as clear, and again, in September 2006, the Veteran's lungs were noted as clear. 

In September 2007, the Veteran was diagnosed with sarcoidosis.  He denied a history of smoking at that time, although prior and later medical records contradict these assertions.  In his notice of disagreement with the February 2009 RD, the Veteran claimed a doctor with the VA Medical Center in Tuskegee, Alabama, stated "my sarcoidosis is definitely related to the anthrax vaccine that I received. . ."  In his May 2011 appeal notice, the Veteran again asserts causality due to anthrax, and adds that his exposure to depleted uranium was a factor.  A prior service claim for hair loss and early graying from claimed radiation exposure was denied in an August 2004 RD, finding hair loss was caused by ringworm, not radiation.  
Private medical records from March 2011 at the East Alabama Medical Center reflect the Veteran was hospitalized for psychiatric issues, that he has a history of smoking, and was an "extremely poor historian."  

In February 2016, the Veteran testified before the Board.  He stated that during his knee surgery in May 1998, a tube was put down his throat, and that his throat has never been the same since.  He testified he was thereafter diagnosed with bronchitis, "common colds, the flu, sick call several different occasions.  This was about the same time that they started administering the anthrax shot."  

The Veteran's Service Organization (VSO) representing the Veteran argued before the Board that the bronchitis could have caused the sarcoidosis.  The Veteran indicated he had a new doctor that may have relevant information, and the VLJ held the record open for 90 days for submission of new evidence.  

The VSO submitted a VA medical report where the Veteran was examined on February 15, 2016.  The report confirms the finding of sarcoidosis, as well as an additional finding of chronic obstructive pulmonary disease.  The examiner noted inhalational bronchodilator therapy was the recommended treatment, and that current chest X-ray does not have adenopathy or widespread infiltrates.  Pulmonary function testing was noted at: 

Pre-bronchodilator:				Post: 

FVC: 77% predicted				85
FEV-1: 71% predicted			91
FEV-1/FVC: 74%				86
DLCO: 60%  predicted			-

The VA examination submitted by the Veteran was in the form of a disability questionnaire, and generally summarizes the treatment records noted above, including a report of medical history of July 2000 indicating "No" to shortness of
breath, chronic cough, and pain or pressure in chest; a chest X-ray of February 2003 mentioning no active pulmonary disease, and the 2007 sarcoidosis diagnosis.  The examiner did not opine as to the etiology of the Veteran's sarcoidosis.  

Analysis

The Veteran's 2007 diagnosis of sarcoidosis is sufficient to qualify as a disability for VA purposes, at least under the measurements submitted in the February 2016 VA report.  Accordingly, the first element of service connection, a current disability, is met.  See Shedden, supra.  Thus, the Board must address whether the Veteran's sarcoidosis disability is related to his military service.  

Pursuant to 38 C.F.R. § 3.307, presumptive service connection may only be established for sarcoidosis if the disease developed to a compensable degree 
within one year of discharge from service.   

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses referable to sarcoidosis.  His STRs do reflect treatment for symptoms reflective of bronchitis on several occasions.  The Board notes that, during his four-year tour of duty, the Veteran's STRs reflect treatments for cough and congestion, primarily during his first two years of service.    At separation, the Veteran denied shortness of breath difficulties or any other problems related to sarcoidosis, bronchitis, or any other malady.  In connection with his separation examination, the Veteran was given a chest X-ray that found no evidence of lung issues, though noting a slightly enlarged heart.  

Post-service treatment records reflect that he started experiencing problems years after service.  His STRs reflect no issues since after 1998, and in 2003, the Veteran received a chest X-ray that revealed no abnormalities.  In 2007, a diagnosis of sarcoidosis was made.  In February of 2008, the Veteran filed a statement in support of claim, indicating he wanted to "reopen" his claim for possible sarcoidosis.  Yet, the Board notes, this is the first time the claim was made, after his diagnosis months earlier.  Indeed, the records reflect that from 2002 to 2006, the Veteran was seen at the VA over twenty times, had at least six VA exams on other matters, and no complaints were made regarding any sarcoidosis symptoms.  All of those records, where noted, reflect a clear chest cavity and lungs and nothing to suggest sarcoidosis or bronchitis.  

There is no evidence of record showing that the Veteran experienced a continuity of symptomatology related to sarcoidosis or chronic bronchitis following service.  In fact, the record shows that the Veteran did not have any complaints regarding sarcoidosis or bronchitis after service until his diagnosis in 2007.  The Board notes that the passage of seven years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that his sarcoidosis manifested in service and that he experienced a continuity of symptoms thereafter.  As noted above, there were ample visits to VA medical facilities to document any sarcoidosis-related symptoms.  As such, the Board finds that presumptive service connection is not warranted.  See 38 U.S.C.A. §§ 1101 , 1112, 1137; 38 C.F.R. §§ 3.307 , 3.309; Walker, supra. 

Further, there is also no competent, probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's sarcoidosis.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect.  Furthermore, there is no competent evidence indicating a relationship between the Veteran's sarcoidosis and his receipt of the anthrax vaccine, and the Veteran's mere conclusory generalized statement that this event caused his current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lay witnesses are competent to provide testimony or statements concerning symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  In this case, the Board finds that the question regarding the potential relationship between the Veteran's sarcoidosis and any instance of his service, to include his  complaint that he received a bad batch of anthrax vaccine that caused his sarcoidosis, to be complex in nature.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The diagnosis, to include recognition of the early signs, of sarcoidosis and the etiology of such disease involve the administration and interpretation of specialized diagnostic testing, and knowledge of the immune system.  As such, the determination of the diagnosis, to include the early signs and etiology of his sarcoidosis, requires a specialized understanding of the medical nature and pathology of sarcoidosis, which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, the question of the etiology of his sarcoidosis may not be addressed by lay evidence, and the Veteran's opinions are non-probative evidence.

The Veteran asserts a VA physician told him his sarcoidosis was related to the vaccination he received.  In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court held that "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence" and therefore, could not well ground a claim.  See also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 (1996).  Therefore, the Veteran's testimony regarding what a doctor purportedly told him regarding the etiology of the veteran's sarcoidosis does not impose a duty under Robinette nor does the doctor's purported statement link the veteran's condition to service.  Nothing in the medical evidence of record supports the Veteran's contention.  

There is no indication in the record that the veteran had sarcoidosis while in service, and no competent medical authority has provided a nexus between the Veteran's sarcoidosis and his service.  The Veteran has been the only one to provide a nexus, and as a layperson, he is not competent to render a medical opinion.  See Carbino v. Gober, 10 Vet. App. 507 (1997) (sarcoidosis claim).  
Therefore, based on the foregoing, the Board finds that service connection for sarcoidosis is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sarcoidosis. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 ; Gilbert, supra.


ORDER

Service connection for sarcoidosis is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


